Motion by appellant to dispense with printing granted. The appeal will be heard on the original papers and on a typewritten brief. The appellant is directed to file six copies of his typewritten brief and to serve one copy on the District Attorney. The appellant’s time to perfect the appeal is enlarged to the February Term, beginning January 30, 1961. The appeal is ordered on the calendar for said term. Motion by appellant for assignment of counsel denied. The appeal is from an order denying without a hearing appellant’s comm nobis application. It appears that appellant either has in his possession a copy of the original papers to be used in the consideration of this appeal or that he has full knowledge of their contents. Nolan, P. J., Beldock, Kleinfeld, Pette and Brennan, JJ., concur.